Exhibit 10.8

QUINSTREET, INC.

SENIOR MANAGEMENT RESTRICTED STOCK UNIT (RSU) GRANT NOTICE

2010 EQUITY INCENTIVE PLAN

QuinStreet, Inc. (the “Company”), pursuant to its 2010 Equity Incentive Plan
(the “Plan”), hereby grants to you as the Participant named below a Restricted
Stock Unit Award with respect to the number of shares of the Company’s Common
Stock set forth below. This Restricted Stock Unit Award is subject to all of the
terms and conditions as set forth herein, in the Restricted Stock Unit
Agreement, the Plan and the Plan Prospectus, all of which are attached hereto
and incorporated herein in their entirety.

 

Participant:   

 

Date of Grant:   

 

Vesting Commencement Date:   

 

No. of Shares Subject to Award:   

 

 

Vesting Schedule:

   Subject to accelerated vesting under specified circumstances as provided in
the Restricted Stock Unit and the Plan, the Restricted Stock Unit Award shall
become vested in installments over four years as follows:

 

  •  

25% of the Restricted Stock Unit Award will vest on the first anniversary of the
Vesting Commencement Date; and

 

  •  

6.25% of the Restricted Stock Unit Award will vest quarterly thereafter for the
next 12 quarters.

No Monetary Payment Required.  You are not required to make any monetary payment
(other than applicable Tax Obligations (as defined in the Restricted Stock Unit
Agreement)) as a condition to receiving the Restricted Stock Unit Award or
shares of Common Stock issued upon vesting and settlement of the Restricted
Stock Unit Award.

Additional Terms/Acknowledgements: The Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit (RSU) Grant Notice, the
Restricted Stock Unit Agreement, the Plan Prospectus, and the Plan. Participant
further acknowledges that as of the Date of Grant, this Restricted Stock Unit
(RSU) Grant Notice, the Restricted Stock Unit Agreement, the Plan Prospectus,
and the Plan set forth the entire understanding between Participant and the
Company regarding this Award.

ATTACHMENTS:          Restricted Stock Unit Agreement, 2010 Equity Incentive
Plan, 2010 Equity Incentive Plan Prospectus



--------------------------------------------------------------------------------

QUINSTREET, INC.

2010 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(SENIOR MANAGEMENT)

Pursuant to the Restricted Stock Unit (RSU) Grant Notice (“Grant Notice”) and
this Restricted Stock Unit Agreement (this “Agreement”), QuinStreet, Inc. (the
“Company”) has granted you a Restricted Stock Unit Award under its 2010 Equity
Incentive Plan (the “Plan”) representing the right to receive the number of
shares of the Company’s Common Stock indicated in the Grant Notice on the terms
and conditions set forth herein and in the Grant Notice. Defined terms not
explicitly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.

The details of your Restricted Stock Unit Award are as follows:

1.    VESTING.  Subject to the limitations contained herein and the potential
vesting acceleration provisions set forth in Section 9 hereof, your Restricted
Stock Unit Award will vest as provided in your Grant Notice, provided that
vesting will cease upon the termination of your Continuous Service. Immediately
upon termination of your Continuous Service for any reason, any unvested portion
of the Restricted Stock Unit Award shall be forfeited without consideration.

2.    CONVERSION INTO SHARES.  Shares of Common Stock will be issued on the
applicable vesting date (or, to the extent not administratively feasible, as
soon as practicable thereafter). As a condition to such issuance, you shall have
satisfied your Tax Obligations as specified in this Agreement and shall have
completed, signed and returned any documents and taken any additional action
that the Company deems appropriate to enable it to accomplish the delivery of
such shares. In no event will the Company be obligated to issue a fractional
share.

3.    TAX TREATMENT.

(a)    Regardless of any actions taken by the Company, you will be ultimately
responsible for any withholding tax liabilities, whether as a result of federal,
state or other law and whether for the payment and satisfaction of any income
tax, social security tax, payroll tax, or payment on account of other tax
related to withholding obligations that arise by reason of the Restricted Stock
Unit Award, incurred in connection with the Restricted Stock Unit Award becoming
vested and Common Stock being issued, or otherwise incurred in connection with
the Restricted Stock Unit Award (collectively, “Tax Obligations”).

(b)    Unless otherwise determined by the Company in its sole discretion, and
subject to applicable law, the Company shall require you to satisfy the Tax
Obligations (as defined below) by the Company deducting from the shares of
Common Stock otherwise deliverable to you in settlement of applicable portion of
the Restricted Stock Unit Award on the vesting date a number of whole shares
having a fair market value (as determined by the Company) as of the date on
which the Tax Obligations arise not in



--------------------------------------------------------------------------------

excess of the amount of such Tax Obligations determined by the applicable
minimum statutory withholding rates. The Company may in its sole discretion
permit you to elect an alternative method of satisfying your Tax Obligations
with notice to the Company, which may include the following if specified by the
Company (and the Company may with notice to you require any of the following
methods): (i) by payment by you to the Company in cash or by check an amount
equal to the minimum amount of taxes that the Company concludes it is required
to withhold under applicable law; or (ii) by the sale by you of a number of
shares of Common Stock that are issued on the applicable vesting date under the
Restricted Stock Unit Award, which the Company determines is sufficient to
generate an amount that meets the Tax Obligations plus additional shares to
account for rounding and market fluctuations, and payment of such tax
withholding to the Company, and such shares may be sold as part of a block trade
with other Participants. You hereby authorize the Company to withhold such tax
withholding amount from any amounts owing to you to the Company and to take any
action necessary in accordance with this paragraph.

(c)    The Restricted Stock Unit Award is intended to qualify for the short-term
deferral exception to Section 409A of the Code described in the regulations
promulgated thereunder, and therefore shares of Common Stock will be issued
within 2 1/2 months after the taxable year in which the applicable portion of
the Restricted Stock Unit Award is no longer subject to a substantial risk of
forfeiture.

4.    SECURITIES LAW COMPLIANCE.  Notwithstanding anything to the contrary
contained herein, the Company shall not be obligated to deliver any Common Stock
during any period when the Company determines that the conversion of any portion
of the Restricted Stock Unit Award or the delivery of shares hereunder would
violate any federal, state or other applicable laws and/or may issue shares
subject to any restrictive legends that, as determined by the Company’s counsel,
is necessary to comply with securities or other regulatory requirements.

5.    RESTRICTIONS ON TRANSFER OF AWARDS.  You understand and agree that the
Restricted Stock Unit Award may not be sold, given, transferred, assigned,
pledged or otherwise hypothecated.

6.    CAPITALIZATION ADJUSTMENTS.  The number of shares of Common Stock subject
to your Restricted Stock Unit Award may be adjusted from time to time for
Capitalization Adjustments.

7.    NO STOCKHOLDER RIGHTS.  You will have no voting or other rights as the
Company’s other stockholders with respect to the shares of Common Stock
underlying the Restricted Stock Unit Award until issuance of such shares.

8.    DIVIDEND EQUIVALENT UNITS.  Unless otherwise determined by the
Compensation Committee of the Company’s Board of Directors in its sole
discretion, you shall not have any rights to dividends or dividend equivalents
in the event that the Company pays a cash dividend to holders of Common Stock
generally.

 

RSU Award Agt – Sr Mgmt

     3       Last Updated: July 27, 2012



--------------------------------------------------------------------------------

9.    INVOLUNTARY TERMINATION FOLLOWING A CHANGE IN CONTROL.

(a)    If a Change in Control occurs and as of, or within six months after, the
effective time of such Change in Control your Continuous Service terminates due
to an involuntary termination (not including death or Disability) without Cause
or due to a voluntary termination which is a Resignation for Good Reason (as
defined below), then, as of the date of termination of Continuous Service,
twenty-five percent (25%) of the portion of your Restricted Stock Unit Award
subject to vesting that is unvested on the effective date of such termination
will vest immediately upon such termination and the vested shares, less shares
withheld for taxes, will be promptly released to you.

(b)    “Resignation for Good Reason” means that you voluntarily terminate
employment after any of the following are undertaken without your express
written consent:

(i)    the assignment to you of any duties or responsibilities that results in a
significant diminution in your employment role in the Company as in effect
immediately prior to the effective date of the Change in Control; provided,
however, that mere changes in your title or reporting relationships alone shall
not constitute a basis for Resignation for Good Reason;

(ii)    a greater than five percent (5%) aggregate reduction by the Company in
your annual base salary, as in effect on the effective date of the Change in
Control or as increased thereafter; provided, however, that if there are
across-the-board proportionate salary reductions for all officers,
management-level and other salaried employees due to the financial condition of
the Company, a greater than ten percent (10%) aggregate reduction by the Company
in your annual base salary will be required;

(iii)    any failure by the Company to continue in effect any benefit plan or
program, including fringe benefits, incentive plans and plans with respect to
the receipt of securities of the Company, in which you are participating
immediately prior to the effective date of the Change in Control (hereinafter
referred to as “Benefit Plans”), or the taking of any action by the Company that
would adversely affect your participation in or reduce your benefits under the
Benefit Plans; provided, however, that a basis for Resignation for Good Reason
shall not exist under this clause (c) following a Change in Control if the
Company offers a range of benefit plans and programs that, taken as a whole, is
comparable to the Benefit Plans; or

(iv)    a non-temporary relocation of your business office to a location more
than fifty (50) miles from the location at which you perform duties as of the
effective date of the Change in Control, except for required travel by you on
the Company’s business to an extent substantially consistent with your business
travel obligations prior to the Change in Control.

 

RSU Award Agt – Sr Mgmt

     4       Last Updated: July 27, 2012



--------------------------------------------------------------------------------

(c)    If any payment or benefit you would receive pursuant to a Change in
Control from the Company or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be equal to the Reduced Amount.
The “Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in your receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in the following order:
reduction of cash payments; cancellation of accelerated vesting of Stock Awards;
reduction of employee benefits. In the event that acceleration of vesting of
Stock Award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of your Stock Awards (i.e.,
earliest granted Stock Award cancelled last).

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to you and
the Company within fifteen (15) calendar days after the date on which your right
to a Payment is triggered (if requested at that time by you or the Company) or
such other time as requested by you or the Company. If the accounting firm
determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish you and
the Company with an opinion reasonably acceptable to you that no Excise Tax will
be imposed with respect to such Payment. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon you
and the Company.

10.     AWARD NOT A SERVICE CONTRACT.  Your Restricted Stock Unit Award is not
an employment or service contract, and nothing in your Restricted Stock Unit
Award shall be deemed to create in any way whatsoever any obligation on your
part to continue in the employ of the Company or an Affiliate, or of the Company
or an Affiliate to continue your employment. In addition, nothing in your
Restricted Stock Unit Award shall obligate the Company or an Affiliate, their
respective stockholders, Boards of Directors, Officers or Employees to continue
any relationship that you might have as a Director or Consultant for the Company
or an Affiliate.

11.     NOTICES.  Any notices provided for in your Restricted Stock Unit Award
or the Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company.

 

RSU Award Agt – Sr Mgmt

     5       Last Updated: July 27, 2012



--------------------------------------------------------------------------------

12.    GOVERNING PLAN DOCUMENT.  Your Restricted Stock Unit Award is subject to
all the provisions of the Plan, the provisions of which are hereby made a part
of your Restricted Stock Unit Award, and is further subject to all
interpretations, amendments, rules and regulations, which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of your Restricted Stock Unit Award and those of the
Plan, the provisions of the Plan shall control.

 

RSU Award Agt – Sr Mgmt

     6       Last Updated: July 27, 2012